Citation Nr: 1416403	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-42 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received for a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, with prior National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 1995 Rating Decision and a January 2010 Rating Decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The August 1995 Rating Decision denied the Veteran's claim for a left knee disability.  He submitted a timely Notice of Disagreement (NOD) in August 1995.  However, the RO never issued a Statement of the Case (SOC).  The January 2010 Rating Decision declined to reopen the Veteran's claim of service connection for PTSD.  The Veteran filed a timely NOD in February 2010.  The RO then furnished the Veteran a Statement of the Case SOC in September 2010.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in October 2010.  In the Form 9, the Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  During the hearing, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a left knee disability.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the documents contained within are either duplicative or not relevant to the issues on appeal.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's March 2012 hearing, the Veteran withdrew his appeal regarding service connection for a left knee disability.

2.  In a final decision issued in September 1998, the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD.

3.  Evidence received since the September 1998 decision is not cumulative or redundant, and does relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The September 1998 rating decision that declined to reopen Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

3.  Evidence submitted subsequent to the September 1998 rating decision, declining to reopen the Veteran's claim for service connection for PTSD, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2013).  

During the March 2012 hearing, the Veteran's representative stated that the Veteran wished to withdraw his pending appeal of entitlement to service connection for a left knee disability.  This statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for a left knee disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue. The Board therefore has no jurisdiction to review this issue. 

Accordingly, the issue of entitlement to service connection for a left knee disability is dismissed.

Veterans Claims Assistance Act of 2000

As the Board's decision to reopen the Veteran's claim for service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim for service connection for PTSD was previously denied in September 1998.  The September 1998 Rating Decision became final because the Veteran did not file a NOD.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103  (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen his previously-denied claim for service connection for PTSD in September 2009.  A January 2010 Rating Decision declined to reopen the claim.  The Veteran appealed, and the RO again declined to reopen the claims in a September 2010 Statement of the Case.  Regardless of whether the RO reopened the Veteran's claims, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes a statement from the Veteran's representative that the Veteran was "exposed to a scud missile attack while in Iraq."  (See March 2012 hearing transcript.)

That testimony represents information about a new potential stressor that the Veteran was exposed to during service.  The Board finds that this evidence is new and material because it is evidence that the Veteran was exposed to another stressor during service that may have caused PTSD, which is information that was not available at the time of the September 1998 denial.  This evidence also pertains to the reason for the denial of the Veteran's claim for PTSD, namely, that his stressor had not been verified.  Previously, the Veteran attributed his claimed PTSD to a motor vehicle accident in which he was involved in Iraq.  However the scud missile attack was not previously discussed.  Thus, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for PTSD will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal concerning the issue of entitlement to service connection for a left knee disability is dismissed.

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received; the appeal is granted to this extent. 


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of service connection for PTSD.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Board notes that RO development of the claim for service connection for PTSD, on the merits, is warranted. 

The Veteran's representative provided testimony during the March 2012 hearing that represents information about a new potential stressor that the Veteran was exposed to during service.  Specifically, the Veteran's representative stated that the Veteran was "exposed to a scud missile attack while in Iraq."  

The Board notes if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).  

In light of the fact that the Veteran has alleged an in-service stressor related to his fear of hostile military or terrorist activity, the Veteran should now be scheduled for a VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether he currently has PTSD as a result of his claimed military stressor.

Additionally, any outstanding VA and private treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his PTSD at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file. If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature of any current psychiatric disability, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, whether it is at least as likely as not (50 percent probability or greater) the PTSD is related to the Veteran's military service, to include the fear of hostile military or terrorist activity while serving in Iraq.  If the examiner determines that stressors other than that caused the PTSD, the examiner should identify the stressors upon which the diagnosis is based.  If a psychiatric diagnosis other than PTSD is rendered, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder is related to service.  A medical basis for the conclusions reached should be provided. 

3.  Upon completion of the above, the RO must readjudicate the issue of entitlement to service connection for PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


